The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
2.	Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. Applicant argues claim 1 limits the recited first absorbent core to one having a ‘second area’ that ‘is a void extending through the first absorbent core’.  Applicant argues that in the previous action, the examiner equates ‘areas of junction 140’ as the recited void.  Applicant submits that this feature described by Robles is not a ‘void extending through a first absorbent core’ as claimed and Robes does not support a prima facie conclusion of obviousness of pending claim 1, nor of any of the dependent claims.  The examiner respectfully disagrees.  The area of junction 140 represents a ‘void’ as broadly as claimed as it is an area that is empty of superabsorbent particles and provides a void space for fluids. Robles teaches the layer of absorbent polymer material can be discontinuous that is a layer typically comprising openings, i.e. areas free of absorbent polymer material (paragraph 0077) .  It is actually through the first absorbent in that the first surface of the first absorbent meets the second surface of the first absorbent with no absorbent material therebetween. Thus, the rejection is maintained. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8, 10-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robles US Patent Application Publication 2013/0116646.

As to claim 1, Robles teaches an absorbent article 10 having a longitudinal centerline L1, a transverse centerline T1 and a central point C where the longitudinal centerline and the transverse centerline cross (Figure 1), comprising; a liquid permeable topsheet 14, a liquid impermeable backsheet 16 joined to the topsheet, an absorbent core 18 having an area disposed between the topsheet 14 and the backsheet 16, wherein the absorbent core 18 comprises a first absorbent core 40 comprising upper surface 46, a first area 110/130 and a second area 140 wherein the first area and the second area are horizontally arranged (Figure 1B) and the second area 140 has a lower absorption capacity than the first area 130 in that the second area 140 is the junction where the thermoplastic fibrous material 120 is in contact with the substrate layer 100  (paragraph 0078).  Robles teaches openings – second area140 in the absorbent material 110 that are discontinuous, substantially free of absorbent polymer material, and completely surrounded by areas comprising absorbent polymer material - first area 110/130 (paragraph 0077).  The space comprising the second area 140 represents a void as broadly as claimed.  Additionally, the absorbent 18 may include slits, slots, and apertures which further provide void spaces in the first absorbent (paragraph 0044).  

Robles does not explicitly teach the second area of the first absorbent core contains superabsorbent polymer in a lower percentage by weight than the first area of the first absorbent core.  However, Robles teaches the first absorbent core contains areas of superabsorbent polymer  110 and areas with no superabsorbent  (Figure 3, paragraph 0077). Robles additionally teaches the superabsorbent may be distributed nonuniformly throughout the first absorbent core contains.  It would have been obvious to modify the first absorbent core to have the nonuniform distribution of superabsorbent in the first area 130 or the second area 140, to accommodate the absorbency for the intended use of the article. 
 and a second absorbent core 30 having a periphery 66, wherein the first absorbent core 40 and the second absorbent core 30 are vertically arranged (Figure 1), wherein the second absorbent core 30 at least partially covers the second area of the first absorbent core 40, and wherein the first absorbent core and the second absorbent core are different from each other at least in one property selected from the group consisting of their composition(paragraphs 0048, 0066), density (Figure 3), absorption capacity, opacity, color, flexibility, or resistance to compression or bunching (paragraph 0083). 
Robles teaches the first absorbent core 40 has a pair of transverse ends opposite from one another (Figure ) and the second absorbent core has a pair of transverse ends opposite from one another.  Robles does not specifically teach transverse ends of the second absorbent core 30 are disposed inboard of the transverse ends of the first absorbent core 40.  However, Robles teaches the second absorbent core has less surface area and is generally smaller than the first absorbent core for the benefit of reducing bunching and providing and improved fit and absorbency (paragraphs 0043,0067, and 0080-0083).  Additionally, Figure 2 of Robles shows the perimeter of the second absorbent 30 with ends inboard the perimeter of the first absorbent 40.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the second absorbent core transverse ends inboard of the first absorbent core transverse ends for the benefits Robles teaches. 
As to claim 2, the first absorbent core 40 comprises two density zones (paragraph 0081). As to claim 3, the first absorbent core 40 comprises superabsorbent polymer (paragraph 0049) 

As to claim 4, the second absorbent core 30 comprises an open celled foam (paragraph 0066). 

As to claim 5, Robles teaches the open celled foam comprises styrene as compared to polyurethane (paragraph 0066).

As to claim 6,  the second absorbent core 30 covers more than 20% of the upper surface of the first absorbent core 40 (paragraph 0063). 
As to claim 7, the second absorbent core 30 covers more than 30% of the upper surface of the second area of the first absorbent core 40 (paragraph 0063). 
As to claim 8, the central point C is located within the second absorbent core 30 (Figure 1). 
As to claim 9, at least part of the first area 130 of the first absorbent core 40 and at least part of the second absorbent core 30 overlap (Figure 1). 
As to claim 10, the first area 130 of the first absorbent core 40 and the second absorbent core are configured to overlap in the substantially entire periphery of the second absorbent core (Figure 1). 
As to claim 11, the first area of 110/130 first absorbent core 40 and the second absorbent core 30 are configured not to overlap with each other in area 56 (Figure 1).  

As to claim 12, Robles does not specifically teach the first absorbent core 40 has substantially no superabsorbent polymer within 10 mm at least one of outward or inward direction from the periphery of the second absorbent core.  However, Robles does teach the absorbent polymer material can be distributed nonuniformly over the distribution area (paragraph 0077).  It would have been obvious to one having ordinary skill in the art to arrange the absorbent polymer as claimed to provide the absorbent in areas where absorbency is most needed. 
As to claim 13, the first absorbent core 40 has a transverse axis T1 and the second absorbent core 30 has a transverse axis T2, and the transverse axis of the first absorbent core and the transverse axis of the second absorbent core are not consistent each other (paragraphs 0043, 0047, 0064, Figure 1).
As to claim 14, the first absorbent core 40 further comprise a third area 58 a higher absorption capacity than the first area 110/130 of the first absorbent core  in that area 58 is thicker and larger to protect from leaks(paragraphs 0081).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             As to claim 15, the third area 58 of the first absorbent core differ from the second absorbent core at least in their composition (paragraphs 0048, 0066), density or absorption capacity.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781